Bronson, J.
I dissent. The majority opinion practically holds that a person who is in the actual peaceable and exclusive possession of a house that is his home and his fireside may be ejected therefrom, together with his wife, his children, his goods, and his chattels, by force, because, forsooth, he is a mere employee, and not' a tenant. The employer is made both the judge and the executioner of what he may deem his rights to be. Such opinion does not state in terms, but does in effect, a rule of might instead of right, a rule of men instead of a rule of law. The record facts, as found by the trial court and the jury, *597and as warranted by tbe evidence, disclose that tbe plaintiff was in tbe actual, peaceable, and exclusive possession of the bouse. It was bis home; there be bad bis family, bis goods, and chattels; tbe defendant was not in tbe actual possession of tbe bouse, and bad not been for nearly a month. Tbe defendant’s home, bis family, bis goods, and chattels bad been in tbe town of Solen. By force and a show of force, by breaking through a locked door, by threats of personal assault and even of burning, tbe defendant forcibly ejected tbe plaintiff, bis family, bis goods, and chattels from tbe premises, and seized tbe actual possession thereof, with bis family and bis goods and chattels. Tbe fact that tbe plaintiff was then an “employee” in bis own home, instead of a “tenant” in bis own home, did not make tbe defendant in tbe actual possession of this home, any more than if be bad been a tenant.
If tbe plaintiff were a tenant at will, tbe defendant might terminate tbe contract of leasing, with or without cause. If tbe plaintiff were an employee, tbe defendant likewise might terminate tbe contract of hiring. But, in either case, be bad no right by force and by threats to forcibly seize tbe possession of a home of which be was then not in tbe actual possession. This is a case of seizing, and not of defending, a home.
Tbe majority opinion quotes a portion of tbe instructions of tbe Honorable J. M. Hanley, tbe trial judge. His instructions were fairly given and ably stated. With clear and able legal analysis, be stated tbe residual issues of fact for tbe jury.
Tbe majority opinion criticizes these instructions for tbe reason that tbe issues of whether tbe defendant bad tbe right to, and did, terminate tbe hiring, and whether tbe plaintiff was afforded a reasonable opportunity to vacate tbe bouse, were expressly withdrawn from the consideration of tbe jury. This is not an action upon a contract, or for tbe breach thereof. It is not an action by tbe defendant in tbe nature of ejectment or for unlawful detainer. If such was the nature of this action, tbe criticisms might apply. This is an action for forcible intrusion and unlawful trespass.
Tbe fundamental rights of a person, in tbe actual, peaceable, and exclusive possession of property as bis home, are well understood. They are axiomatic in common-law jurisprudence. They need not be stated. If the defendant bad terminated tbe hiring, whether with or without *598cause, and if he had already given to the plaintiff a reasonable opportunity to vacate tbe bouse, be needed not personal militant force, nor the strong arm of might, to secure actually bis legal right of possession, lie did not need to bear, determine, and execute bis own professed legal right. Tbe law, tbe instrumentality of and for civilization, was ready and able to bear, to determine, and to enforce bis rights, orderly, peaceably, and without legal wrong. In this case, if tbe plaintiff bad been militant, personal injury, if not crime, might have occurred. Tbe defendant, in such case, bad an expeditious statutory remedy. Comp. Laws 1913, § 9069, specifically provides for tbe maintenance of a forcible detainer action where one by force, or by menaces and threats of violence, unlawfully bolds and keeps tbe possession of any real property, whether tbe same was acquired peaceably or otherwise. In such case no written notice to vacate tbe premises was required. Tbe action could be maintained quickly and effectively in tbe justice’s court. Tbe defendant might invoke other legal remedies. This same statute, in another subdivision, permits likewise tbe maintenance of such action who “when a party entering peaceably upon real property turns out by force, threats, or menacing conduct tbe party in possession.” Comp. Laws 1913, § 9069, subd. 2.
Section 7175, Comp. Laws 1913, to which tbe majority opinion refers, provides treble damages for forcibly ejecting or excluding a person from tbe possession of real property. Forcible entry is constituted if force is either actually applied, or if it is present and threatened, and justly to be feared. Wegner v. Lubenow, 12 N. D. 95, 104, 95 N. W. 442. It supplements well tbe forcible detainer statute.
These statutes, co-ordinating with tbe fundamental law applicable, negative entirely tbe thought that forcible intrusion and physical force are necessary or legal to secure the actual and rightful possession of a home, which is in tbe actual, peaceable, and exclusive possession of another.
No quarrel is to be bad with tbe authorities cited in tbe majority opinion. Tbe dispute is over their applications. These authorities do not assert tbe right of force, instead of tbe rule of law, to secure tbe actual possession of a home that is then in tbe actual, peaceable and exclusive possession of another.
*599The majority opinion, upon the principle that the possession of an employee is the possession of his master, concludes, in legal effect, that the master retains occupancy, and may use physical force to enforce his rights as an occupant. The majority opinion might have cited as more in point the following cases: Napier v. Spielmann, 127 App. Div. 567, 111 N. Y. Supp. 983, affirmed in 196 N. Y. 575, 90 N. E. 1162; Kerrains v. People, 60 N. Y. 221, 19 Am. Rep. 158; Haywood v. Miller, 3 Hill, 90. Even these cases may be distinguished from the case at bar. This is an action under the statutes above quoted for forcible intrusion and for the recovery of treble damages. The purpose of such a statute is to protect the actual, peaceable possession, whether right or wrong, and to prevent parties resorting to physical force from retaining such possession except in a legal way. Iron Mountain & H. R. Co. v. Johnson, 119 U. S. 608, 30 L. ed. 504, 7 Sup. Ct. Rep. 339. In such action it is unnecessary to prove title or right of possession. It is sufficient to show that the party was in actual, peaceable possession, and was forcibly ejected. In such case a judgment of recovery is not a bar to proper action to recover the possession. Waterbury v. Deckelmann, 50 App. Div. 434, 64 N. Y. Supp. 60; Compton v. The Chelsea, 139 N. Y. 538, 34 N. E. 1090; Riverside Co. v. Townshend, 120 Ill. 9, 9 N. E. 65; see notes in 32 L.R.A.(N.S.) 51; and 8 L.R.A.(N.S.) 426. The evident purpose of the statute is to preserve the peace by prohibiting those not in the actual peaceable possession of real estate from resorting to physical force, threats, or menacing conduct to gain possession from the party in the actual peaceable possession of property. See note in 32 L.R.A(N.S.) 51. Even a trespasser may be protected by the statute when his occupancy has ripened into an actual peaceable possession. Schwinn v. Perkins, 79 N. J. L. 515, 32 L.R.A.(N.S.) 51, 54, 78 Atl. 19, 21 Ann. Cas. 1223.
The majority opinion wholly fails to distinguish between the right of a person to defend his actual possession and to eject intruders or persons interfering with such possession, and the right of a person who is not in the actual possession) although entitled to such possession, to eject by force one who is peaceably and exclusively in such actual possession.
The principle asserted by the majority opinion is fraught with grave *600consequences when it recognizes by legal rule, as, in my opinion, it does in this case, the right of might and the rule of force in determining and in securing the possession of the home.
Grace, J., concurs.